Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 8 and 15 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 paragraph 3 -  page 7 (all), filed March 4, 2021, with respect to claims 1-20  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1-20 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of Feldkamp (US Pub. No.:2005/0174229).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 8, 15 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 12 and 16 of parent U.S. Patent No. 9,379,915 (hereinafter refers to as 9,379,915).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8, 15 and 19 of the instant application merely broadens the scope of claims 1, 7, 12 and 16   of the 9,379,915 Patent by eliminating the elements and their functions of the claims, and claims 1, 8, 15 and 19 of this instant application is therefore and obvious variant thereof.

Instant Application 16282380
Patent 9,379,915  
1. A method, comprising: determining, by a security system, an alarm based on an output generated by a sensor; 


retrieving, by the security system, an identifier of a network for reporting the alarm; 



retrieving, by the security system, a list comprising a plurality of notification address the notification addresses associated with customer information uniquely identifying a customer; 









performing, by the security system, a second verification procedure responsive to determining that a first verification procedure for verifying the alarm condition is unsuccessful.
detecting an alarm by an alarm controller associated with a security system; 


retrieving, by the alarm controller, a network address assigned to the alarm controller, the network address based on an access point name associated with a wireless cellular connection to the alarm controller; querying, by the alarm controller, an electronic database for the network address based on the access point name, the electronic database having electronic database associations between different network addresses assigned to different alarm controllers and different remote notifications addresses; retrieving, by the alarm controller, a remote notification address having an electronic database association with the network address based on the access point name; 

sending, from the alarm controller, an alarm message to the remote notification address via the wireless cellular connection to notify of the alarm; 
receiving, by the alarm controller, a call to verify the alarm; establishing, by the alarm controller, an interface to a wireless base station; and instructing, by the alarm controller, the wireless base station to broadcast the call to a cordless handset.


determining an alarm by a security system based on an output generated by a sensor; 



retrieving an identifier of a network for reporting the alarm; 


retrieving a list comprising a plurality of 









sending an alarm message via the network to the notification address to notify of the alarm.




performing, by the security system, a second verification procedure responsive to determining that a first verification procedure for verifying the alarm condition is unsuccessful, the second verification.



detecting an alarm by an alarm controller associated with a security system; 



retrieving a network address assigned to the alarm controller, the network address based on an access point name identifying a wireless cellular connection available to the alarm controller; querying an electronic the network address based on the access point name, the electronic database having electronic database associations between different network addresses assigned to different alarm controllers and different remote notifications addresses; retrieving a remote notification address having an electronic database association with the network address based on the access point name; 

sending an alarm message addressed to the remote notification address via the wireless cellular connection to notify of the alarm, the alarm message identifying the network address assigned to the alarm controller based on the access point name; receiving a voice-over Internet protocol call addressed to the access point name to verify the alarm; automatically answering the voice-over Internet protocol call; establishing an interface between the alarm controller, a wireless base station, and a cordless handset; and broadcasting the voice-over Internet protocol call to the cordless handset.



determining an alarm by a security system based on an output generated by a sensor;



 retrieving an identifier of a network for reporting the alarm; 


retrieving a list comprising a plurality of notification address  the notification addresses associated with customer information uniquely identifying a customer ; and 








sending an alarm message via the network to the notification address to notify of the alarm. 


performing, by the security system, a second verification procedure responsive to determining that a first verification procedure for verifying the alarm condition is unsuccessful, the second verification.


detecting an alarm by an alarm controller associated with a security system; 



retrieving a network address assigned to the alarm controller, the network address based on an access point name identifying a wireless cellular connection available to the alarm controller; querying an electronic database for the network address based on the access point name, the electronic database having electronic database associations between different network addresses assigned to different alarm controllers and different remote notifications addresses; retrieving a remote notification address having an electronic database association with the network address based on the access point name; 

sending an alarm message via the wireless cellular connection to the remote notification address to notify of the alarm, the alarm message identifying the network address assigned to the alarm controller based on the access point name; receiving a call at the alarm controller addressed to the access point name to verify the alarm; automatically answering the call at the alarm controller; establishing an interface between the alarm controller, a wireless base station, and a cordless handset; and broadcasting the call from the wireless base station to the cordless handset.
retrieving a video data associated with the alarm.
16. The memory device of claim 15, wherein the operations further comprise retrieving video data.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1, 8, 15 and 19 of the instant application are of the same scope of the claims 1, 7, 12 and 16 of 9,379,915.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting 

Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 8-11, and 13-14 of parent U.S. Patent No. 10,262,523  (hereinafter refers to as 10,262,523 ).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3, 6-8, 10, 13-15, 17, and 20 of the instant application merely broadens the scope of claims 1, 2, 3-6, 8-11, and 13-14 of the 10,262,523  Patent by eliminating the elements and their functions of the claims, and claims 1, 3, 6-8, 10, 13-15, 17, and 20 of this instant application is therefore and obvious variant thereof.

Instant Application 16282380
Patent 10,262,523  
1. A method, comprising: determining, by a security system, an alarm based on an output generated by a sensor; retrieving, by the security system, an identifier of a network for reporting the alarm; retrieving, by the security system,  a list comprising a plurality of notification address  the notification addresses associated with customer information uniquely identifying a customer ; and sending, by the security system, an alarm message via the network to the notification address to notify of 






performing, by the security system, a second verification procedure responsive to determining that a first verification procedure for verifying the alarm condition is unsuccessful, the second verification

2. The method of claim 1, further comprising receiving a call to confirm the alarm condition.


3. The method of claim 1, further comprising wirelessly communicating with the base station.
7. The method of claim 1, further comprising querying for a video data generated before the determining of the alarm.
4. The method of claim 1, further comprising querying for video data captured prior to the determining of the alarm condition.
6. The method of claim 1, further comprising querying for a video data generated after the determining of the alarm.
5. The method of claim 1, further comprising querying for video data captured after the determining of the alarm condition.
8. A system, comprising: a hardware processor; and a memory device, the memory device storing code, the code when executed network for reporting the alarm; retrieving a list comprising a plurality of notification address  the notification addresses associated with customer information uniquely identifying a customer ; and sending an alarm message via the network to the notification address to notify of the alarm.





performing, by the security system, a second verification procedure responsive to determining that a first verification procedure for verifying the alarm condition is unsuccessful, the second verification

 2. The method of claim 1, further comprising receiving a call to confirm the alarm condition.




9. The system of claim 6, wherein the operations further comprise querying for video data captured prior to the determining of the alarm condition.
13. The system of claim 8, wherein the operations further comprise querying for a video data generated after the determining of the alarm.
10. The system of claim 6, wherein the operations further comprise querying for video data captured after the determining of the alarm condition.


15. A memory device storing code which when executed causes a hardware processor to perform operations, the operations comprising: determining an alarm by a security system based on an output generated by a sensor; retrieving an identifier of a network for reporting the alarm; retrieving a list comprising a plurality of notification address  the notification addresses associated with customer information uniquely identifying a customer ; and sending an alarm message via the network to the notification address to notify of the alarm. 






performing, by the security system, a second verification procedure responsive to determining that a first verification procedure for verifying the alarm condition is unsuccessful, the second verification

2. The method of claim 1, further comprising receiving a call to confirm the alarm condition.


13. The memory device of claim 11, wherein the operations further comprise wirelessly communicating with the base station.
20. The memory device of claim 15, wherein the operations further comprise querying for a video data generated at least one of before and after the determining of the alarm. 

14. The memory device of claim 11, wherein the operations further comprise querying for video data captured prior to the determining of the alarm condition.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1, 3, 6-8, 10, 13-15, 17, and 20 of the instant application are of the same scope of the claims 1, 2, 3-6, 8-11, and 13-14 of 10,262,523.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dowens (US Patent No.: 6,693,530), in view of Feldkamp (US Pub. No.:2005/0174229), and further in view of Hicks et al (US Pub. No.:2011/0090334).

As per claim 1, Dowens disclose A method, comprising: 
determining, by a security system, an alarm condition based on an output generated by a sensor (see Fig.1, col. 8, lines 23-25, a motion detector 10a detecting, see also, col.6, lines 51-54, detectors 10a and 10b, heat sensor 10a detecting a fire), the sensor associated with a security system (see Fig.1, col. 8, lines 30-36, detection signal is received at the computer 5 from the motion detector 10a/ detecting the alarm, see also,col.6, lines 54-57, heat sensor sends the fire detection signal to the computer 5/an alarm controller detecting the alarm);
retrieving, by the security system, an identifier of a network for reporting the alarm condition (see col. 5 lines 66-67, col.6 lines 1-6, a NID 30 {a network address associated with an IP/network address}, which provides the local computer 5 with a broadband {associated with a network }, always-on connection to security system network 35); 
retrieving, by the security system, a list comprising a plurality of IP notification addresses (see col.6, lines 7-16, col.9, lines 34-37, 44-62, the intelligent database 42 of the security system platform 40 resume attempts to contact the occupants of residence 100 to notify them of the emergency by retrieving  
sending, by the security system, an alarm message via the network to each of the plurality of notification addresses to notify of the alarm condition (see col.6 lines 66-67, col. 7, lines 1-6, and col. 7 lines 7-15, the computer 5 transmits/send/sending the alarm signal originating from sensor 10a, the corresponding surveillance profile and the captured and time-stamped still and video images {an alarm message} over the DSL/cable modem connection 25 to the NID 30 {the network}, in step 220, which then transmit both the alarm signal and surveillance profile to the security platform 40 on the network 35 / the alarm message notifying of the alarm condition) base on the output generated by the sensor (see Fig.1, col. 8, lines 23-25, a motion detector 10a detecting, see also, col.6, lines 51-54, detectors 10a and 10b, heat sensor 10a detecting a fire, see also Fig.1, col. 8, lines 30-36, detection signal is received at the computer 5 from the motion detector 10a/ detecting the alarm, see also,col.6, lines 54-57, heat sensor sends the fire detection signal to the computer 5/an alarm controller detecting the alarm, see col.6, lines 7-16, col.9, lines 34-37, 44-62, sending e-mail notification using a list of IP addresses, to indicate the type of emergency {an alarm message} that was detected, the address of the residence, and the time that the break-in was detected). 

Although Dowens disclose retrieving, by the security system, a list comprising a plurality of IP notification addresses, the list of IP addresses used for e-mail notification of the type of emergency that was detected, the address of the residence, and the time that the break-in was detected;

Dowens however does not explicitly disclose performing, by the security system, a second verification procedure responsive to determining that a first verification procedure for verifying the alarm condition is unsuccessful,

Feldkamp however disclose performing, by a security system, a second verification procedure responsive to determining that a first verification procedure for verifying the alarm condition is unsuccessful (see para. 0006, when a security system is armed and a sensor is tripped, a sensor activation signal is transmitted to a main controller. In turn, the main controller issues an alarm signal to a central monitoring station, for example, via the public switched telephone network ("PSTN") or a wireless network. Upon receipt of the alarm signal, an operator at the central monitoring station will evaluate the received alarm signal and determine whether to notify police, fire, emergency medical personnel, or other public or private safety personnel, typically, via a telephone call over the PSTN. Many monitored security system providers instruct the operator at the central monitoring station to attempt to contact the owner or resident of the building to determine if the received alarm signal is a false alarm and to contact the police or other appropriate public or private safety personnel if the operator is unable to contact the owner or resident of the building or unable to conclude whether the received alarm signal is a false alarm).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the functionality of performing, by the security system, a second verification procedure responsive to determining that a first verification procedure for verifying the alarm condition is unsuccessful, as taught by Feldkamp, in the system of Dowens, so that information that would be useful in fashioning an appropriate response to a detected alarm condition is made available to the public or private safety personnel charged with the task of responding to the emergency situation, see Feldkamp, paragraphs 6-7.



Hicks however does not explicitly disclose a second verification procedure comprising: retrieving, by the security system, a list comprising “a plurality of notification address”  the notification addresses associated with customer information uniquely identifying a customer (see para. 0053, 0064, Fig.1, Fig.9-10, when the alarm controller 106 detects the alarm condition 160, the client-side security application 122 may access a list 260 of notification addresses. The list 260 of notification addresses is illustrated as being locally stored in the alarm controller 106, but the list 260 of notification addresses may be remotely accessed and retrieved via the packet data network 104. The list 260 of notification addresses stores communications addresses which are notified of the alarm condition 160 detected by the security system 100. Each entry in the list 260 of notification addresses may be a telephone number, I.P. address, email address, pager address, or any other communications address. The client-side security application 122 formats an alarm notification 262, and the alarm notification 262 may include information describing the alarm condition 160 (such as the alarm code 164, a physical street address, and any other information)) ; and sending, by the security system, an alarm message via the network to each of the plurality of notification addresses to notify of the alarm (see para. 0053, 0064, Fig.1, Fig.9-10, the client-side security application 122 then sends the alarm notification 262 to each entry in the list 260 of notification addresses. FIG. 9 illustrates the alarm notification 262 communicating via the packet data network 104 to a third party communications device 264 associated with one of the notification addresses. The client-side security application 122 notify friends, neighbors, a spouse, children, and any communications addresses in the list 260 of notification addresses, via an alarm notification 262 {an alarm message}, and the alarm notification 262 include information describing the alarm condition 160 (such as the alarm code 164, a physical street address, and any other information, see also Fig.10 para. 0065, 0099, Fig38, para. 0104).


As per claim 2, the combination of Dowens, Feldkamp and Hicks disclose the method of claim 1.
Dowens further disclose the method further comprising determining a base station broadcasting over the network (see Fig.2, Fig.3, para. 0062, the wireless communication module 214 {a base station} is a communication device configured to exchange wireless communications over the network 205 / broadcasting the network). 
As per claim 3, the combination of Dowens, Feldkamp and Hicks disclose the method of claim 1.
Dowens further disclose the method further comprising establishing a wireless communication with a base station broadcasting over the network (see Fig.2, Fig.3, para. 0061, Alarm Panel 210 with wireless module 214/ a base station for establishing wireless communication, see also para. 0063, the wireless communication module provides an electrical signal representative of a voice communication directly to the speaker 216 / establishing wireless communication). 
As per claim 4, the combination of Dowens, Feldkamp and Hicks disclose the method of claim 1.
Dowens further disclose the method further comprising retrieving a video data associated with the sensor (see col.3, lines 15-20, the computer serves as a database for all video cameras, motion detectors, heat detectors, window and door traps and any other security equipment located on the premises of the respective residence or place of business, and stores therein a surveillance profile for all local security equipment, thus retrieving a video data associated with the sensor). 
As per claim 5, the combination of Dowens, Feldkamp and Hicks disclose the method of claim 1.
Dowens further disclose the method further comprising retrieving a video data associated with the alarm condition (see col.3, lines 15-20, the computer serves as a database for all video cameras, motion detectors, heat detectors, window and door traps and any other security equipment located on the premises of the respective residence or place of business, and stores therein a surveillance profile for all local security equipment, thus retrieving a video data associated with the alarm). 
As per claim 6, the combination of Dowens, Feldkamp and Hicks disclose the method of claim 1.
Dowens further disclose the method further comprising querying for a video data generated after the determining of the alarm condition (see col.3, lines 15-20, with a security breach {an alarm condition}, which may include, but is not limited to, a break-in or a fire, has occurred at a residence or place of business that subscribes to the services of the respective security system vendor, the security platform will receive a surveillance profile from a computer that is disposed at the residence or place of business at which the security breach has been detected, thus the database can be query during or after an alarm condition, see also clo.6 lines 66-67, col. 7 lines 1-3, 7-10). 
As per claim 7, the combination of Dowens, Feldkamp and Hicks disclose the method of claim 1.
Dowens further disclose further comprising querying for a video data generated before the determining of the alarm condition (see col.3, lines 15-20, the computer serves as a database for all video cameras, motion detectors, heat detectors, window and door traps and any other security equipment located on the premises of the respective residence or place of business, and stores therein a surveillance profile for all local security equipment, thus the database can be query before an alarm condition). 
As per claim 8, claim 8 is rejected the same way as claim 1. Dowens further disclose A system (see Fig. 1, a security system), comprising: a hardware processor (see Fig.1, a computer 5 with a processor); 
and a memory device (see Fig.1, a computer 5 with a memory device), the memory device storing code (see Fig.1, a computer 5 with a memory for storing code), the code when executed causing the processor to perform operations (see Fig.1, Fig.3, performing processing operations)
As per claim 9, claim 9 is rejected the same way as claim 2.

As per claim 10, claim 10 is rejected the same way as claim 3.
As per claim 11, claim 11 is rejected the same way as claim 4.

As per claim 12, claim 12 is rejected the same way as claim 5.

As per claim 13, claim 13 is rejected the same way as claim 6.

As per claim 14, claim 14 is rejected the same way as claim 7. As per claim 8, claim 8 is rejected the same way as claim 1. Dowens further disclose A memory device 
As per claim 16, claim 16 is rejected the same way as claim 2.

As per claim 17, claim 17 is rejected the same way as claim 3.
As per claim 11, claim 11 is rejected the same way as claim 4.

As per claim 12, claim 12 is rejected the same way as claim 5.

As per claim 13, claim 13 is rejected the same way as claim 6.

As per claim 14, claim 14 is rejected the same way as claim 7.
As per claim 18, claim 18 is rejected the same way as claim 4.

As per claim 19, claim 19 is rejected the same way as claim 5.

As per claim 20, claim 20 is rejected the same way as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.        Arsenault (US Pub. No. US 2011/0211440);
          b.        Hillenburg (US Patent No. US 7,772,971 B1);
        c.	      Faulkner (US Pub. No.:2004/0004543).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469